COURT OF APPEALS OF VIRGINIA


              Present: Chief Judge Decker, Judges Beales and White
UNPUBLISHED


              Argued at Richmond, Virginia


              DONALD RAY COMPTON, JR.
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 0502-21-2                                   JUDGE RANDOLPH A. BEALES
                                                                                OCTOBER 18, 2022
              COMMONWEALTH OF VIRGINIA


                                FROM THE CIRCUIT COURT OF SPOTSYLVANIA COUNTY
                                               Ricardo Rigual, Judge

                               John D. Mayoras for appellant.

                               David M. Uberman, Assistant Attorney General (Jason S. Miyares,
                               Attorney General, on brief), for appellee.


                     Donald R. Compton, Jr., appeals an order of the Circuit Court of Spotsylvania County

              convicting him of two counts of maliciously maiming the livestock of another, in violation of Code

              § 18.2-144, two counts of conspiring to maliciously maim the livestock of another, and one count of

              possession of a firearm by a convicted felon, in violation of Code § 18.2-308.2. On appeal, he

              contends that the evidence was not sufficient to convict him of any of the offenses.

                                                       I. BACKGROUND

                     “In accordance with familiar principles of appellate review, the facts will be stated in the

              light most favorable to the Commonwealth, [as] the prevailing party at trial.” Gerald v.

              Commonwealth, 295 Va. 469, 472 (2018) (quoting Scott v. Commonwealth, 292 Va. 380, 381

              (2016)). So viewed, Halie Morgan owned two small goats and kept them on her property in

              Spotsylvania County. In May 2020, following several complaints from neighbors, Dena

              Slingerland—a Code Enforcement Officer for the Spotsylvania County Zoning Office—informed

                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
Morgan that “the keeping of livestock is a non-permitted use” on her property, given its zoning.

Slingerland instructed Morgan to promptly remove the goats from her property and offered her

assistance in relocating the goats.

        On June 18, 2020, C.P.,1 Morgan’s neighbor, saw Morgan and three men—later identified

as Andrew Haefele, Donald Compton, and Charles McKinney—inside Morgan’s goat pen. C.P.

saw Haefele, swinging “what looked like a two-by-four with spikes wrapped around it” at the goats

“as if it was a bat.” She also observed Morgan order her two dogs to attack the goats and observed

McKinney standing “a little further back.”2 C.P. testified that she saw a man in a blue shirt, later

identified as Compton, recording the brutal attack on his cell phone. C.P. also recorded on her cell

phone some of what she was viewing.

        Another neighbor, M.J., also “heard a ruckus out back” and observed “someone swinging

some sort of object” in Morgan’s backyard. He reported the group’s activities to “Spotsylvania

County law enforcement,” and a short time later, Deputy A. Mele of the Spotsylvania County

Sheriff’s Office arrived at Morgan’s property. Deputy Mele spoke with McKinney and Compton

and informed them that the Sheriff’s Office had received a “complaint about the goats on the

property being hit with possible sticks or poles.” When the deputy asked them what had happened

to the goats, McKinney claimed “[t]hat the goats had been picked up that morning” by a disposal

company. The deputy then left without conducting a search of the property.

        Deputy Mele then spoke with Morgan’s neighbors. C.P. showed the deputy cell phone

video footage that she had taken of what had just occurred with the goats. After viewing this

footage, Deputy Mele became “worried that there were injured animals” in Morgan’s backyard and

        1
            We use initials for each of Morgan’s neighbors in an effort to better protect their
privacy.
        2
         Later, C.P. saw McKinney carrying a hose, washing off the “two-by-fours,” and placing
pieces of “black tarp inside of the pen.” She testified that “he seemed to be trying to cover things
up.”
                                                -2-
returned to Morgan’s property. The deputy spoke with Compton and McKinney again. Deputy

Mele testified that “Donald Compton at this point had been noticed to be wearing the same shirt as

one of the individuals that was on the video we viewed,” causing the deputies to believe that

Compton had participated in “this act that had occurred.” Morgan eventually exited the house and

told Deputy Mele that a disposal company had picked up the goats that morning. With Morgan’s

consent, however, deputies searched Morgan’s property and “found two deceased goats” in two

separate locations—each of which was covered.

       A subsequent search of Compton’s cell phone revealed several videos depicting the group’s

attack on the goats.3 In one video, Haefele had armed himself with a “spiked mace,” which is

essentially a wooden club with metal spikes protruding from one end. He violently swung the

weapon at one of the goats, but he missed the goat and struck a wooden structure instead. As the

goat ran from Haefele, Compton exclaimed, “Strike one! That woulda taken its head right off,

dude!” Haefele then instructed, “Hey, you know what, Donnie! Donnie, give me that goat feed

right there.” Compton reached for the bag of goat feed and handed Haefele the goat feed. Haefele

then poured the goat feed onto the ground. As the goats ate, Haefele swung at and hit one of the

goats with the spiked club, which caused both goats to flee.

       Morgan suggested that they just let her dogs kill the goats instead, and, in response,

Compton exclaimed, “That’s awesome! That’s Animal Cruelty 101!” As the dogs chased the

goats, Haefele continued to move around the pen and hit the goats with the spiked club. When one

of the goats ran into a child’s playhouse, Compton offered Haefele his knife so that Haefele could

“reach back and grab him [the goat] and slit his throat.” At one point, Compton also instructed

Haefele “to go after the weak one” and exclaimed that the goat had “too much pep left in his step.”



       3
        The Commonwealth entered three videos taken from Compton’s cell phone into
evidence at trial without objection.
                                          -3-
He also exclaimed, “You traumatized them for life!” Throughout the attack on the goats, Compton

made jokes and laughed about the goats’ injuries and their suffering.

       After several blows from the spiked club and several minutes of being chased by Morgan’s

dogs, Morgan lamented that the goats just would not die. Compton then said, “I got a twelve-gauge

shotgun in there, I got a 1300 Winchester pump.”4 In a second video, McKinney grabbed one of the

goats and slashed at the goat’s neck with a machete,5 killing the goat. In a third video, Haefele

grabbed hold of the other goat, pinned it down, and repeatedly struck at the goat’s neck with a

machete. Compton told Haefele, “Saw at it, dude! It’ll work!”

       Haefele, Compton, McKinney, and Morgan were tried jointly in a bench trial on January

6, 2021. At trial, Dr. Jaime Weisman testified as an “expert in veterinary pathology and

forensics.” She testified that she performed a necropsy on the two goats. During the necropsies,

she observed that one goat had “a minimum of four chop wounds to the neck and the head” and

that the other goat had “a minimum of six chop wounds” to the neck and back of the head. She

testified that “the chop wounds are gonna be the root cause” of the goats’ deaths, but that she

also found evidence of bleeding in the brain. She agreed that “[t]hese animals suffered” before

they died.

       The Commonwealth also called Dr. Lincoln Montgomery-Rodgers to testify as an expert

in “livestock veterinary medicine.” He testified that the American Veterinary Medical

Association (“AVMA”) “has extensive guidelines on what constitutes acceptable methods of

       4
         The trial court found this voice to be Compton’s based upon the proximity of the voice
to the microphone, the “sound of the voice,” and “the name of the person who was handling the
camera.” Later, a picture of a similar gun was retrieved from Compton’s cell phone, and Deputy
C. Brooks of the Spotsylvania County Sheriff’s Office testified that “[t]here look[ed] to be no
difference” between the gun pictured on Compton’s cell phone and the Winchester 1300 Series
12-gauge, pump-action shotgun found in Morgan’s residence.
       5
        Upon review of the video recordings in the record, Haefele and McKinney appear to use
a machete to hack at the goats’ necks. At trial, Dr. Montgomery-Rodgers refers to the weapon as
a “curved brush axe.”
                                                -4-
euthanasia for a variety of species.” According to Dr. Montgomery-Rodgers’s testimony, the

AVMA specifically prohibits the use of “[b]lunt force trauma” on certain animals, such as cattle,

sheep, and goats, “because of the thickness of the skull.” He explained that these guidelines are

also “used by the meat packing industry” to establish “what would constitute the least painful or

most efficient way to dispatch an animal.” He agreed that “a spiked mace” was not an

acceptable way to kill a goat. In addition, he testified that “the most common method for

at-home slaughter [of a goat] would be a gunshot to the head to render the animal unconscious,

and then severing the jugular vein and carotid arteries with a sharp knife to exsanguinate the

animal and actually kill him.”

        The trial judge convicted Compton of two counts of maliciously maiming the livestock of

another (in violation of Code § 18.2-144), two counts of conspiring to maliciously maim the

livestock of another, and one count of possession of a firearm by a convicted felon.6 Compton now

appeals to this Court.7

                                          II. ANALYSIS

        On appeal, Compton raises three assignments of error. In his first assignment of error, he

contends that “[t]he Trial Court erred in denying the Motion to Strike as to whether there was


        6
          Compton had previously sustained felony convictions for possession of marijuana with
intent to distribute and for manufacturing, selling, or distributing a Schedule I/II controlled
substance.
        7
         The trial court also convicted Haefele and McKinney of two counts of maliciously
maiming the livestock of another and two counts of conspiracy. Haefele, Compton, and
McKinney filed petitions for appeal to this Court, which this Court denied by orders dated
October 21, 2021. Subsequently, Compton and Haefele filed a three-judge demand for a writ
panel with this Court. On January 21, 2022, this Court granted Compton and Haefele their
appeals pursuant to amendments to Code § 17.1-407 (effective January 1, 2022). McKinney
chose to file a petition for appeal with the Supreme Court of Virginia, which the Supreme Court
refused.
       Morgan, as the owner of the animals, could not be convicted under Code § 18.2-144 and
was instead convicted of two counts of misdemeanor animal cruelty—in violation of Code
§ 3.2-6570—and was sentenced to twelve months in jail for each conviction.
                                                 -5-
sufficient evidence as to the two (2) counts of Animal Maiming.” In his second assignment of error,

he contends that “[t]he Trial Court erred in denying the Motion to Strike as to whether there was

sufficient evidence as to the [two] (2) counts of Conspiracy to Commit Maiming.” Finally, in his

third assignment of error, he contends that “[t]he Trial Court erred in denying the Motion to Strike

as to whether there was sufficient evidence as to the one (1) count of Possession of a Firearm by a

Convicted Felon.”

        When considering the sufficiency of the evidence on appeal, “a reviewing court does not

‘ask itself whether it believes that the evidence at the trial established guilt beyond a reasonable

doubt.’” Crowder v. Commonwealth, 41 Va. App. 658, 663 (2003) (quoting Jackson v. Virginia,

443 U.S. 307, 318-19 (1979)). “Viewing the evidence in the light most favorable to the

Commonwealth, as we must since it was the prevailing party in the trial court,” Riner v.

Commonwealth, 268 Va. 296, 330 (2004), “[w]e must instead ask whether ‘any rational trier of

fact could have found the essential elements of the crime beyond a reasonable doubt,’” Crowder,

41 Va. App. at 663 (quoting Kelly v. Commonwealth, 41 Va. App. 250, 257 (2003) (en banc)).

“This familiar standard gives full play to the responsibility of the trier of fact fairly to resolve

conflicts in the testimony, to weigh the evidence, and to draw reasonable inferences from basic

facts to ultimate facts.” Jackson, 443 U.S. at 319. To the extent that our analysis involves

questions of law or statutory interpretation, we review such questions de novo. Young v.

Commonwealth, 70 Va. App. 646, 652-53 (2019).

                         A. Maliciously Maiming the Livestock of Another

                                   1. Interpreting Code § 18.2-144

        Compton contends that the evidence was insufficient to prove that he violated Code

§ 18.2-144. Specifically, he argues that the trial court should have included the phrase “against the

will of the owner” into its reading of Code § 18.2-144—especially given that “[t]his code section

                                                  -6-
resides in Article 7 of Chapter 5 of [Title] 18.2, which deals with Damage to and Tampering with

Property.” He also argues that, since he acted as an agent of the owner, he did not commit a

wrongful act and, therefore, the trial court could not find that he acted maliciously.

        Compton’s argument requires this Court to analyze Code § 18.2-144, which is a question of

law which we review de novo. See Young, 70 Va. App. at 652-53. “When construing a statute, our

primary objective is ‘to ascertain and give effect to legislative intent,’ as expressed by the

language used in the statute.” Blake v. Commonwealth, 288 Va. 375, 381 (2014) (quoting

Cuccinelli v. Rector, Visitors of the Univ. of Va., 283 Va. 420, 425 (2012)). “[W]e must assume

that ‘the legislature chose, with care, the words it used when it enacted the relevant statute, and

we are bound by those words as we interpret the statute.’” City of Va. Beach v. ESG Enters.,

Inc., 243 Va. 149, 153 (1992) (quoting Barr v. Town & Country Props., Inc., 240 Va. 292, 295

(1990)). Consequently, we “apply[ ] the plain meaning of the words unless they are ambiguous

or would lead to an absurd result.” Wright v. Commonwealth, 278 Va. 754, 759 (2009) (citing

Washington v. Commonwealth, 272 Va. 449, 455 (2006)).

        Code § 18.2-144 provides, in relevant part,

                Except as otherwise provided for by law, if any person maliciously
                shoot, stab, wound or otherwise cause bodily injury to, or
                administer poison to or expose poison with intent that it be taken
                by, any horse, mule, pony, cattle, swine or other livestock of
                another, with intent to maim, disfigure, disable or kill the same, or
                if he do any of the foregoing acts to any animal of his own with
                intent to defraud any insurer thereof, he shall be guilty of a Class 5
                felony.

(Emphasis added). In this case, the plain language of this statute required the Commonwealth to

prove (1) that the accused shot, stabbed, wounded, or otherwise caused bodily injury to

livestock; (2) that the accused acted maliciously; (3) that the accused intended to maim,

disfigure, disable, or kill the livestock; and (4) that the livestock belonged to another person. See

id.
                                                  -7-
       Compton argues that the trial court “was in error in denying that, ‘against the will of the

owner’ should be included in the reading of [Code §] 18.2-144.” However, such limiting

language is noticeably absent from the plain language of the statute. Consequently, adopting

Compton’s construction of this statute would require this Court to add words to the statute that the

General Assembly did not include. “Where the General Assembly has expressed its intent in clear

and unequivocal terms, it is not the province of the judiciary to add words to the statute or alter

its plain meaning.” Hill v. Commonwealth, 73 Va. App. 206, 213 (2021) (quoting Jackson v.

Fid. & Deposit Co. of Md., 269 Va. 303, 313 (2005)), aff’d, ___ Va. ___ (Aug 11, 2022). As the

Supreme Court has directed, “Virginia courts ‘presume that the legislature chose, with care, the

words it used when it enacted the relevant statute.’” Tvardek v. Powhatan Vill. Homeowners

Ass’n, Inc., 291 Va. 269, 277 (2016) (quoting Zinone v. Lee’s Crossing Homeowners Ass’n, 282

Va. 330, 337 (2011)). “The act of choosing carefully some words necessarily implies others are

omitted with equal care.” Rickman v. Commonwealth, 294 Va. 531, 540 n.3 (2017) (emphasis

added) (quoting Cent. Va. Obstetrics & Gynecology Assocs., P.C. v. Whitfield, 42 Va. App. 264,

280 (2004)). Therefore, the absence of language in the statute limiting the prohibited conduct to

those who act against the will of the owner demonstrates that the General Assembly did not

intend to include such words in Code § 18.2-144. See Haba v. Commonwealth, 73 Va. App. 277,

291 (2021) (holding that the absence of certain limiting language in a statute “signifies that the

legislature did not intend to provide such limits”).

       Compton attempts to draw support for his construction of Code § 18.2-144 from the

statute’s location within the Virginia Code, which deals with “Damage to and Tampering with

Property.” However, this Court is bound by the words of the statute, not its heading or location

within the Code. See Jones v. Div. of Child Support Enf’t on Behalf of Owens, 19 Va. App. 184,

189 (1994) (“It is well-settled, however, that the words of the statute, not its heading, carry the

                                                 -8-
force of law.” (citing Ritholz v. Commonwealth, 184 Va. 339, 367 (1945))). Furthermore, a

review of other statutes within the same article of the Virginia Code reveals that the General

Assembly chose to include, in some of those other statutes, express language criminalizing only

those actions taken without the owner’s consent. See Haefele v. Commonwealth, ___ Va. App.

___, ___ (Oct. 18, 2022) (this day decided). Clearly, if the General Assembly had wanted to

include such language in Code § 18.2-144, it could have done so. Given that the General

Assembly chose not to include such limiting language in this particular statute, we must presume

that it did so intentionally. Consequently, the plain language of Code § 18.2-144 criminalizes all

malicious maiming of the livestock of another person—regardless of whether the owner of the

livestock actually authorized the malicious act.

       Although Code § 18.2-144 contains no language limiting the prohibited conduct to those

who act against the will of the owner, Compton contends that the fact that he acted with the

owner’s consent “negates the ‘wrongful act’ requirement of malice.” Specifically, he argues that

the “wrongful act” prohibited in Code § 18.2-144 is “a ‘trespass’ against the interests of the

owner.” However, Code § 18.2-144 is not a trespass statute because, as discussed supra, the

statute does not criminalize only the unauthorized malicious wounding of the livestock of

another—it criminalizes all malicious wounding of livestock by anyone but the owner.

       Furthermore, consent does not necessarily negate malice. “Malice inheres in the doing of

a wrongful act intentionally, or without just cause or excuse, or as a result of ill will.” Burkeen v.

Commonwealth, 286 Va. 255, 259 (2013) (footnote omitted) (quoting Dawkins v.

Commonwealth, 186 Va. 55, 61 (1947)). “Malice is evidenced either when the accused acted

with a sedate, deliberate mind, and formed design, or committed a purposeful and cruel act

without any or without great provocation.” Synan v. Commonwealth, 67 Va. App. 173, 187

(2017) (quoting Robertson v. Commonwealth, 31 Va. App. 814, 823 (2000)). “Malice may be

                                                -9-
inferred from the ‘deliberate use of a deadly weapon unless, from all the evidence, [there is]

reasonable doubt as to whether malice existed.’” Fletcher v. Commonwealth, 72 Va. App. 493,

507 (2020) (alteration in original) (quoting Strickler v. Commonwealth, 241 Va. 482, 495

(1991)). As the Supreme Court has stated, “A ‘common theme running through [the definitions

of malice] is a requirement that a wrongful act be done wilfully or purposefully.’” Avent v.

Commonwealth, 279 Va. 175, 202 (2010) (alteration in original) (quoting Essex v.

Commonwealth, 228 Va. 273, 280 (1984)).

       Consequently, the trial court could infer malice from evidence that Compton and his

associates “committed a purposeful and cruel act without any or without great provocation.”

Synan, 67 Va. App. at 187. The fact that Morgan may have given her permission for these men

to maliciously beat and kill her goats does not somehow bestow upon their actions a veneer of

legitimacy (e.g., just cause or excuse). See Burkeen, 286 Va. at 259. While an owner certainly

may permit others to properly euthanize or slaughter her livestock, the owner does not have the

right to permit another to torture, inhumanely injure, or cruelly beat her animals. See Code

§ 3.2-6570(A) (prohibiting the owner of an animal from permitting any person from torturing,

inhumanely inflicting injury or pain, or cruelly or unnecessarily beating her animals and

classifying a violation of this section as a Class 1 misdemeanor). Consequently, when the men

here chose to brutally beat the goats with a spiked club before hacking them to death with a

machete, they committed a wrongful and purposefully cruel act. Therefore, as a matter of law,

the men here could be convicted of maliciously maiming the livestock of another, in violation of

Code § 18.2-144—regardless of whether the owner authorized the malicious act.

                               2. A Principal in the Second Degree

       Next, Compton contends that “the charges should have been struck because there was no

evidence that Appellant ever touched or harmed either of the animals in any manner” and that

                                               - 10 -
“[a]t most the evidence presented was that Appellant was filming the actions on a cell phone.”

The Commonwealth, however, does not need to show that Compton actually perpetrated the

cruel and brutal attack against the goats himself (e.g., acted as principal in the first degree) in

order for Compton to be convicted of the crime. The Commonwealth need only show that

Compton acted as a principal in the second degree. See Code § 18.2-18 (“In the case of every

felony, every principal in the second degree and every accessory before the fact may be indicted,

tried, convicted and punished in all respects as if a principal in the first degree.”).

        “A principal in the second degree, or an aider or abettor as he is sometimes termed, is one

who is present, actually or constructively, assisting the perpetrator in the commission of the

crime.” Thomas v. Commonwealth, 279 Va. 131, 156 (2010) (quoting Muhammad v.

Commonwealth, 269 Va. 451, 482 (2005)). “[M]ere presence and consent will not suffice” to

render a defendant criminally liable as a principal in the second degree. Rollston v.

Commonwealth, 11 Va. App. 535, 539 (1991). “The defendant’s conduct must consist of

‘inciting, encouraging, advising or assisting in the [crime].’” Johnson v. Commonwealth, 58

Va. App. 303, 318 (2011) (alteration in original) (quoting Rollston, 11 Va. App. at 539). The

evidence must show that the defendant was not only present but that he “procured, encouraged,

countenanced, or approved commission of the crime.” Augustine v. Commonwealth, 226 Va.

120, 124 (1983). “Moreover, ‘[w]hen the alleged accomplice is actually present and performs

overt acts of assistance or encouragement, he has communicated to the perpetrator his

willingness to have the crime proceed and has demonstrated that he shares the criminal intent of

the perpetrator.’” Johnson, 58 Va. App. at 319 (quoting Rollston, 11 Va. App. at 539).

        Here, the record—including the video evidence—demonstrates that Compton willingly

participated in the group’s malicious beating, abuse, and killing of two small, defenseless goats.

See Meade v. Commonwealth, 74 Va. App. 796, 806 (2022) (“[W]e, on appellate review, view

                                                 - 11 -
video evidence . . . for the limited purpose of determining whether any rational factfinder could

have viewed it as the trial court did.”). Compton filmed the brutal attack on his cell phone—

starting the recording before Haefele swung his first blow until after the killing of the goats

occurred. When Haefele asked Compton to hand him goat feed, Compton readily complied—

overtly aiding Haefele in his attempt to lure the goats toward Haefele to make it easier to hit

them with the spiked club. See id.

       Furthermore, through the entire video of the brutal attack, the voice closest to the

phone—which the trial court implicitly found to be Compton’s voice (given that he was holding

the phone)—can be heard laughing, joking, and otherwise encouraging Haefele’s brutal attack.

See Augustine, 226 Va. at 124. After Haefele’s first swing (and miss), Compton yelled, “Strike

one! That woulda taken its head right off, dude!” When Morgan suggested that they let the dogs

kill them, Compton exclaimed, “That’s awesome! That’s Animal Cruelty 101!” Then, while the

dogs chased the goats, Compton told Haefele to “go after the weak one.” After one of the goats

hid in a child’s playhouse, out of the reach of Haefele’s spiked club, Compton suggested Haefele

use a knife to slit its throat. Given all of the evidence in the record, we certainly cannot say that

no rational factfinder could conclude that Compton performed overt acts of assistance (e.g.,

handing Haefele the goat feed) in the malicious beating and killing of Morgan’s goats—and

could conclude that Compton encouraged the perpetrators in their cruel acts such that he shared a

criminal intent with Haefele and McKinney. See id.

       Given that Compton could be convicted under Code § 18.2-144 despite having the

owner’s permission to maliciously kill the goats and given that the evidence supports the

conclusion that Compton acted as a principal in the second degree, we affirm Compton’s

convictions for maliciously maiming the livestock of another.




                                                - 12 -
                   B. Conspiring to Maliciously Maim the Livestock of Another

       Compton contends that the evidence was insufficient to sustain his convictions for

conspiring to maliciously maim the livestock of another because he could not have been properly

charged under Code § 18.2-144 because he (and Haefele and McKinney) were acting “per the

wishes of the owner” of the goats. Given that a rational factfinder could certainly convict Compton

under Code § 18.2-144, as noted supra, Compton’s only argument in support of his second

assignment of error fails, and we uphold the trial court’s convictions of Compton for conspiring to

maliciously maim the livestock of another.

                          C. Possession of a Firearm by a Convicted Felon

       Finally, Compton contends that the evidence was insufficient to sustain his conviction for

possession of a firearm by a convicted felon. Specifically, Compton argues that the Commonwealth

failed to prove he actually or constructively possessed the Winchester 1300 Series 12-gauge,

pump-action shotgun found in Morgan’s home. Code § 18.2-308.2 prohibits “any person who has

been convicted of a felony” from “knowingly and intentionally possess[ing] or transport[ing] any

firearm . . . .” “Possession of a firearm may be actual or constructive.” Hall v. Commonwealth, 69

Va. App. 437, 448 (2018).

               To establish constructive possession of the firearm by a defendant,
               “the Commonwealth must present evidence of acts, statements, or
               conduct by the defendant or other facts and circumstances proving
               that the defendant was aware of the presence and character of the
               firearm and that the firearm was subject to his dominion and
               control.”

Bolden v. Commonwealth, 275 Va. 144, 148 (2008) (quoting Rawls v. Commonwealth, 272 Va. 334,

349 (2006)).

       Here, Compton, a convicted felon, can be heard on the video offering to retrieve his firearm

to kill the goats and describing that firearm in detail. He stated, “I got a twelve-gauge shotgun in

there, I got a 1300 Winchester pump.” The shotgun that the sheriff’s deputies found when they
                                                 - 13 -
searched the house exactly matched the description that Compton gave of his firearm—a

Winchester 1300 Series 12-gauge, pump-action shotgun. Furthermore, when the sheriff’s deputies

later searched Compton’s phone, they found a picture of an identical firearm on his phone.

Although the shotgun was not found on his own property, Compton’s statements along with the

other evidence show that he certainly had access to the shotgun and that it was subject to his

dominion and control. See id. Given the evidence in the record, a rational factfinder certainly could

conclude that Compton possessed the Winchester 1300 Series 12-gauge, pump-action shotgun

found in the house on the property where the goats were killed. Therefore, we affirm Compton’s

conviction for possession of a firearm by a convicted felon.

                                        III. CONCLUSION

       In short, we hold that a rational factfinder could certainly find the evidence sufficient to

convict Compton of maliciously maiming the livestock of another under Code § 18.2-144 as a

principal in the second degree and that he shared a criminal intent with Haefele and McKinney.

Here, Compton rendered assistance to Haefele by handing him goat feed so that Haefele could lure

the goats to him, recorded the attack on his cell phone, and gleefully encouraged the perpetrators in

their brutal attack by not only making suggestions for it but also laughingly encouraging their cruel

attack on the small goats. Therefore, we uphold Compton’s convictions for maliciously maiming

the livestock of another. Furthermore, given that the trial court did not err in convicting

Compton under Code § 18.2-144, Compton’s only argument in support of his second assignment

of error is without merit, and we also affirm Compton’s convictions for conspiring to maliciously

maim the livestock of another.

       Finally, we also cannot say that no rational factfinder could have found the evidence

sufficient to conclude that Compton possessed the Winchester 1300 Series 12-gauge,

pump-action shotgun that the deputies found on the premises. Compton’s statements captured on

                                                - 14 -
video show that he was aware of the presence and character of the shotgun and that he exercised

dominion and control over it. He described the shotgun in detail, referred to it as his shotgun,

and offered to retrieve his firearm from the house in order to kill the goats. Consequently, we

also uphold Compton’s conviction for possession of a firearm by a convicted felon.

                                                                                          Affirmed.




                                               - 15 -